PER CURIAM.
The defendant, appellant here, appeals his conviction of the crime of second degree murder.
We have read the transcript of the trial, including the court’s instructions to the jury, reviewed the briefs and heard oral argument, and conclude that the trial judge correctly charged the jury relative to the various degrees of homicide and that there is substantial competent evidence to support the jury’s finding that the defendant was guilty of second degree murder.
The trial court is charged with the responsibility of determining the admissibility of evidence, and his rulings will not be set aside unless it appears he has abused his discretion in connection therewith. We find no abuse of the trial judge’s discretion in refusing to admit the questioned evidence and will not attempt to substitute our judgment for that of the trial judge.
AFFIRMED.
McCORD, Acting C. J., SMITH, J., and FULLER, RICHARD S., Associate Judge, concur.